  Exhibit 10.35


 
LICENSE AGREEMENT
 
This License Agreement (this “Agreement”) dated as of February 14, 2019 (the
“Effective Date”), by and between Augusta University Research Institute, Inc.,
having an office at 1120 15th Street, Augusta, Georgia 30912 (“AURI”) and
Cellular Biomedicine Group HK Ltd., a Hong Kong corporation, and its Affiliates,
as defined herein, with its principal place of business at Unit 402, 4th Floor,
Fairmont House, No. 8 Cotton Tree Drive, Admiralty, Hong Kong ("CBMG"). AURI and
CBMG are sometimes referred to herein individually as a “Party” and collectively
as the “Parties”.
 
1 BACKGROUND
 
WHEREAS, AURI is the assignee of invention " Human Alpha Fetoprotein-Specific T
Cell Receptors and Uses Thereof" invented in the laboratory of Augusta
University faculty, Dr. Yukai He, and described in in US patent application
#15/969,211 and PCT patent application #PCT/US2018/030637; and
 
WHEREAS, CBMG desires to obtain, and AURI is willing to grant, an exclusive
license in the Field (as defined below) under AURI’s rights in the Licensed
Patent Rights (as defined below) to develop and commercialize according to the
terms and conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the Parties hereby agree as follows:
 
2 DEFINITIONS
 
For purposes of this Agreement, the terms defined in this Section shall have the
respective meanings set forth below:
 
 2.1 “Affiliate” shall mean, with respect to any Person, any other Person which
directly or indirectly controls, is controlled by, or is under common control
with, such Person. A Person shall be regarded as in control of another Person if
it directly or indirectly possesses the power to direct or cause the direction
of the management and policies of the other Person by any means whatsoever.
 
2.2 “Commercially Reasonable Efforts” means, with respect to the efforts to be
expended to research, develop, and commercialize the Licensed Product in the
Field in at least one country in a Major Market, such efforts materially
consistent with the efforts and resources normally used by a prudent company in
the biopharmaceutical industry of a size comparable to CBMG, with respect to a
biopharmaceutical product for which the same regulatory approval is held as the
Licensed Product, which biopharmaceutical product is owned or licensed in the
same manner as the Licensed Product, which biopharmaceutical product is at a
similar stage in its product life and of similar market and profit potential as
the Licensed Product, taking into account intellectual property protection,
efficacy, safety, approved labeling, the competitiveness of the market, the
proprietary position of the biopharmaceutical product, the regulatory
requirements involved, pricing / reimbursement for the biopharmaceutical
product, the profitability of the biopharmaceutical product, and other relevant
factors, all as measured by the facts and circumstances in existence at the time
such efforts are due.
 
2.3 “Field” shall mean all commercial research, development, fields,
applications, and uses.
 
2.4 “First Commercial Sale” shall mean, with respect to any Licensed Product,
the earliest date of sale of a Licensed Product by CBMG, its Affiliates or any
of its Sublicensees. Any first sale of a Licensed Product shall only qualify as
a First Commercial Sale if the Licensed Product has been approved for
commercialization in the applicable jurisdiction. The transfer of Licensed
Products by CBMG, its Affiliates or its Sublicensees strictly for internal
purposes, testing, expanded access programs or compassionate use does not
constitute a First Commercial Sale.
 
 
1

 
 
2.5 “Licensed Patent Rights” shall mean (a) US patent application #15/969,211
and PCT patent application #PCT/US2018/030637, all patent applications generated
thereon, and all foreign counterparts thereto; (b) all patents that have issued
or in the future shall issue therefrom, including utility, model and design
patents and certificates of invention; and (c) all divisionals, continuations,
continuations-in-part, reissues, renewals, reexaminations, extensions or
additions to any such patent applications and patents.
 
2.6 “Licensed Product” shall mean a product in the Field, which, if made, used,
offered for sale, sold or imported in any country, would infringe a Valid Patent
Claim in such country, but for the license granted by this Agreement.
 
2.7 “Major Market” shall mean the United States of America, the European Union,
the Middle East, the United Kingdom, Canada, Australia, Japan, South Korea,
China, Taiwan, and India.
 
2.8 “Net Sales” shall mean the gross amount billed by CBMG and its Affiliates
and Sublicensees for the sale of Licensed Products to a third party, less the
following:
 
(a) customary trade, quantity, prompt payment or cash rebates or other
discounts, incentives or adjustments to the extent actually allowed and taken;
 
(b) amounts repaid or credited by reason of rejection, claim, refund, allowance,
damaged goods, retroactive price reduction, trade, or return;
 
(c) to the extent separately stated on purchase orders, invoices, or other
documents of sale, any taxes or other governmental charges levied on the
production, sale, transportation, delivery, or use of a Licensed Product which
is paid by or on behalf of CBMG; and
 
(d) outbound transportation, postage, shipping, packing, storage, and delivery
costs, and costs of insurance in transit;
 
(e) non-affiliated brokers’ or agents’ commissions actually allowed;
 
(f) rebates and chargebacks provided to managed health care organizations,
international organizations or federal, state, local or other governments,
including, in the United States, Medicare and Medicaid; and
 
(g) actual uncollectable accounts receivables determined in accordance with
GAAP, consistently applied.
 
No deductions shall be made for commissions paid to individuals who are
regularly employed by CBMG and on its payroll, or for cost of collections. Net
Sales shall occur on the date of billing for a Licensed Product. If a Licensed
Product is distributed at a discounted price that is substantially lower than
the customary price charged by CBMG, or distributed for non-cash consideration
(whether or not at a discount), Net Sales shall be calculated based on the
non-discounted (other than discounts allowed pursuant to clause (a) above)
amount of the Licensed Product charged to an independent third party during the
same Reporting Period in the same country or, in the absence of such sales, on
the fair market value of the Licensed Product.
 
 
2

 
 
If CBMG, any Affiliate, or any Sublicensee sells any Licensed Products with any
other goods or services, Net Sales will be calculated based on the fair market
value of the Licensed Product.
 
2.9 “Person” shall mean an individual, corporation, partnership, limited
liability company, trust, business trust, association, joint stock company,
joint venture, pool, syndicate, sole proprietorship, unincorporated
organization, governmental authority or any other form of entity not
specifically listed herein.
 
2.10 “Royalty Term” shall mean, with respect to each Licensed Product in each
country, the term for which a Valid Patent Claim in such country remains in
effect and would, if in an issued patent, be infringed by the manufacture, use,
offer for sale, sale or import of such Licensed Product in such country but for
the license granted by this Agreement.
 
2.11 “Third Party” shall mean any Person other than AURI, CBMG and their
respective Affiliates.
 
2.12 “Valid Patent Claim” shall mean either (a) a claim of an issued and
unexpired patent included within the Licensed Patent Rights, which has not been
canceled, abandoned, held permanently revoked, unenforceable or invalid by a
decision of a court or other governmental agency of competent jurisdiction,
unappealable or unappealed within the time allowed for appeal, and which has not
been admitted to be invalid or unenforceable through reissue or disclaimer or
otherwise or (b) a claim of a pending patent application included within the
Licensed Patent Rights, which claim was filed in good faith and has not been
abandoned or finally disallowed without the possibility of appeal or refiling of
such application, and which claim has not been pending for more than eight (8)
years from the earliest claimed priority date.
 
3 REPRESENTATIONS AND WARRANTIES
 
AURI hereby represents and warrants to CBMG as follows:
 
3.1 AURI (a) is a 501 (c) (3) not-for-profit duly organized, validly existing
and in good standing under the laws of the State of Georgia; (b) has the
corporate power and authority and the legal right to own and operate its
property and assets, to lease the property and assets it operates under lease,
and to carry on its business as it is now being conducted and (c) is in
compliance with all requirements of applicable law, except to the extent that
any noncompliance would not have a material adverse effect on the properties,
business, financial or other condition of it and would not materially adversely
affect its ability to perform its obligations under this Agreement.
 
3.2 AURI (a) has the corporate power and authority and the legal right to enter
into this Agreement and to perform its obligations hereunder and (b) has taken
all necessary corporate action on its part to authorize the execution and
delivery of this Agreement and the performance of its obligations hereunder.
This Agreement has been duly executed and delivered on behalf of AURI, and
constitutes a legal, valid, binding obligation, enforceable against AURI in
accordance with its terms.
 
 
3

 
 
3.3 All necessary consents, approvals and authorizations of all governmental
authorities and other Persons required to be obtained by AURI in connection with
this Agreement have been obtained.
 
3.4 AURI is the legal and beneficial owner of all right, title and interest in
and to the Licensed Patent Rights, having good title thereto, free and clear of
any and all mortgages, liens, security interest and charges, and no Person has
or shall have any claim of ownership with respect to the Licensed Patent Rights.
Except as otherwise set forth in this Agreement, AURI has not sold, assigned,
conveyed, mortgaged, encumbered, transferred or granted any license or other
right under the Licensed Patent Rights to any Person to develop, make, have
made, use and sell Licensed Products for use in the Field.
 
3.5 To the best of AURI’s knowledge, neither the use of the Licensed Patent
Rights nor the granting of this license to practice under the Licensed Patent
Rights violates, infringes or otherwise conflicts or interferes with any patent
or any other intellectual property or proprietary right of any Third Party. To
the best of AURI’s knowledge, no Third Party is currently infringing upon the
Licensed Patent Rights.
 
CBMG hereby represents and warrants to AURI as follows:
 
3.6 CBMG (a) has the corporate power and authority and the legal right to enter
into this Agreement and to perform its obligations hereunder and (b) has taken
all necessary corporate action on its part to authorize the execution and
delivery of this Agreement and the performance of its obligations hereunder.
This Agreement has been duly executed and delivered on behalf of CBMG, and
constitutes a legal, valid, binding obligation, enforceable against CBMG in
accordance with its terms.
 
3.7 CBMG (a) is a corporation duly organized, validly existing and in good
standing under the laws of Hong Kong; (b) has the corporate power and authority
and the legal right to own and operate its property and assets, to lease the
property and assets it operates under lease, and to carry on its business as it
is now being conducted and (c) is in compliance with all requirements of
applicable law, except to the extent that any noncompliance would not have a
material adverse effect on the properties, business, financial or other
condition of it and would not materially adversely affect its ability to perform
its obligations under this Agreement.
 
3.9 All necessary consents, approvals and authorizations of all governmental
authorities and other Persons required to be obtained by CBMG in connection with
this Agreement have been obtained.
 
 
4

 


4 LICENSE GRANT
 
4.1 AURI hereby grants to CBMG and its Affiliates an exclusive worldwide license
(with the right to grant sublicenses) under the Licensed Patent Rights to make,
have made, use, research, develop, have used, sell, have sold, offer for sale
and import Licensed Products in the Field.
 
4.2 CBMG shall deliver to AURI a copy of each sublicense, with appropriate
redactions as determined solely by CBMG, under this Agreement promptly after
execution of the same. Each sublicense shall be subject to the terms and
conditions of this Agreement. Sublicense agreements shall automatically
terminate upon termination of this license. Any Third Party to which CBMG or its
Affiliates granted a sublicense under the Licensed Patent Rights (each, a
“Sublicensee”) not then in default shall have the right to seek a license from
AURI. AURI agrees to negotiate such licenses in good faith under reasonable
terms and conditions.
 
4.3 It is expressly agreed that, notwithstanding any provisions herein, AURI and
Augusta University retains the right on behalf of itself and all other
non-profit research institutions to practice under the Licensed Patent Rights
for non-commercial research, teaching, and educational purposes. Should AURI or
Augusta University grant any Licensed Patent Rights to a Third Party for
non-commercial research, teaching, and educational purposes, AURI shall promptly
notify CBMG. Furthermore, AURI and Augusta University shall be free to publish
data from Licensed Patent Rights, as they see fit, provided such data does not
include CBMG Confidential Information (defined in Section 9.1). AURI and Augusta
University shall disclose any publication materials related to the Licensed
Patent Rights to CBMG prior to publication so that CBMG will have at least
thirty (30) days prior to publication to review and provide comments and/or to
request edits regarding intellectual property. Further, upon CBMG’s reasonable
request, AURI and Augusta University will delay publication for no more than 45
additional days to permit patent filing on such intellectual property. CBMG
acknowledges that the U.S. federal government retains a royalty-free,
non-exclusive, non-transferable license to practice any government-funded
invention claimed in any Licensed Patent Rights as set forth in 35 U.S.C.
§§ 201-211, and the regulations promulgated thereunder, as amended, or any
successor statutes or regulations.
 
5 ROYALTIES, LICENSE FEES
 
5.1 In consideration for the license granted hereunder, within thirty (30) days
of execution of this Agreement, CBMG shall pay to AURI a one-time,
non-refundable, non-creditable license fee in an amount equal to [***].
 
5.2 In consideration for the license granted hereunder, until the end of the
Royalty Term or earlier termination thereof, CBMG shall pay to AURI running
royalties on Net Sales of Licensed Products by CBMG, its Affiliates and
Sublicensees as follows:
 
a. [***] beginning on the Effective Date;
 
b. Royalties shall be due and payable on a quarterly basis and shall be
submitted by CBMG along with the report as specified in Section 6.1 below.
 
5.3 If CBMG is required to take a license under any Third Party patents to use
the Licensed Patent Rights, then [***].
 
5.4 For any non-royalty consideration that is comprised of either monetary
instruments or quantifiable in-kind remuneration received by CBMG by sublicense
agreement from Sublicensees, [***].
 
 
5

 
 
6 ROYALTY REPORTS AND ACCOUNTING
 
6.1 During the term of this Agreement following the First Commercial Sale of a
Licensed Product, CBMG shall furnish to AURI a quarterly written report showing
in reasonably specific detail, on a country by country basis, (a) the Net Sales
of each Licensed Product sold by CBMG, its Affiliates and its Sublicensees
during the reporting period; (b) the royalties payable in United States dollars,
if any, which shall have accrued hereunder based upon Net Sales of each Licensed
Product; (c) the withholding taxes, if any, required by law to be deducted in
respect of such sales; (d) the date of the First Commercial Sales of each
Licensed Product in each country during the reporting period; and (e) the
exchange rates used in determining the amount of United States dollars.
 
With respect to sales of Licensed Products invoiced in United States dollars,
Net Sales and royalties payable shall be expressed in United States dollars.
With respect to sales of Licensed Products invoiced in a currency other than
United States dollars, Net Sales and royalties payable shall be expressed in the
domestic currency of the Person making the sale together with the United States
dollar equivalent of the royalty payable, calculated using the average closing
buying rate for such currency quoted in the continental terms method of quoting
exchange rates (local currency per US$1) by the Wall Street Journal on the last
business day of each month in the calendar quarter prior to the date of payment.
 
CBMG may withhold taxes on the amounts otherwise payable to AURI under this
agreement as required by applicable law. The Parties agree to cooperate in good
faith to reduce or eliminate the amount of any such withholding taxes under the
provisions of applicable law, including the provisions of any applicable income
tax treaty.  As may be required under applicable law in order to reduce or
eliminate the amount of any withholding tax, AURI shall be entitled to timely
provide to CBMG a duly and properly executed certificate of exemption from
withholding tax or certificate of reduced withholding tax, or such other forms
as may be required under applicable law to reduce or eliminate the amount of
withholding tax, and CBMG shall withhold taxes in accordance with such duly and
properly executed certificate or forms. CBMG shall remit any withheld taxes to
the relevant authorities on behalf of AURI and upon request of AURI, CBMG shall
provide to AURI appropriate evidence of the payment to the relevant authorities
of the amounts withheld and remitted to the relevant authorities on behalf of
AURI.
 
Reports shall be due on the sixtieth (60th) day following the close of each
reporting period. CBMG shall keep complete and accurate records in sufficient
detail to properly reflect Net Sales and to enable the royalties payable
hereunder to be determined.
 
6.2 Upon the written request of AURI and not more than once in each calendar
year, CBMG shall permit an independent certified public accounting firm of
nationally recognized standing, selected by AURI and reasonably acceptable to
CBMG, at AURI’s expense, to have access during normal business hours to such of
the records of CBMG as may be reasonably necessary to verify the accuracy of the
royalty reports hereunder for any year ending not more than thirty-six (36)
months prior to the date of such request. The accounting firm shall disclose to
AURI only whether the records are correct or not and the details concerning any
specific discrepancies. No other information shall be shared.
 
If such accounting firm concludes that additional royalties were owed during
such period, CBMG shall pay the additional royalties within thirty (30) days of
the date AURI delivers to CBMG such accounting firm’s written report documenting
the royalty underpayment. The fees charged by such accounting firm shall be paid
by AURI; provided, however, if the audit discloses that the royalties payable by
CBMG for the audited period are more than [***] of the royalties actually paid
for such period, and the difference between royalties payable and royalties paid
is greater than [***], then CBMG shall pay the reasonable fees and expenses
charged by such accounting firm.
 
6.3 CBMG shall include in each sublicense granted by it pursuant to this
Agreement a provision requiring the Sublicensee to make reports to CBMG, to keep
and maintain records of sales made pursuant to such sublicense and to grant
AURI’s independent accountant access to such records to the same extent required
of CBMG under this Agreement.
 
6.4 AURI shall treat all financial information subject to review under this
Section 6 or under any sublicense agreement as Confidential Information pursuant
to Section 9 below, and shall cause its accounting firm to retain all such
financial information in confidence.
 
 
6

 
 
7 PAYMENTS
 
7.1 Royalties shown to have accrued in the quarter covered by each royalty
report provided for under Section 6 of this Agreement shall be due and payable
on the date such royalty report is due. Payment of royalties in whole or in part
may be made in advance of such due date.
 
7.2 All payments by CBMG to AURI under this Agreement shall be paid in United
States dollars, and all such payments shall be made by bank wire transfer in
immediately available funds to such account as AURI shall designate before such
payment is due. CBMG shall be responsible for any foreign transaction fees.
 
 
 
7.3 If at any time legal restrictions prevent the prompt remittance of part or
all royalties with respect to any country where the Licensed Product is sold,
payment shall be made through such lawful means or methods as AURI reasonably
shall determine.
 
8 RESEARCH AND DEVELOPMENT OBLIGATIONS
 
8.1 CBMG (a) shall use its Commercially Reasonable Efforts to develop and
conduct such research, development and validation studies as necessary or
desirable to obtain all regulatory approvals to manufacture and market such
Licensed Products in the Field in at least one country in a Major Market, and
(b) upon receipt of such approvals, to use Commercially Reasonable Efforts to
market, each such Licensed Product in the Field in such country. CBMG, at its
sole expense, shall fund the costs of all research, development, preclinical and
clinical trials, regulatory approval and commercialization of the Licensed
Products.
 
8.2 CBMG shall maintain records, in sufficient detail and in good scientific
manner appropriate for patent purposes, which shall reflect all work done and
results achieved in the performance of its research and development regarding
the Licensed Patent Rights and the Licensed Products (including all data in the
form required under all applicable laws and regulations).
 
8.3 Within ninety (90) days following the end of each calendar year during the
term of this Agreement, CBMG shall prepare and deliver to AURI a written report
which shall describe, in reasonably sufficient detail, (a) the research
performed to date employing the Licensed Patent Rights, (b) the progress of the
development, and testing of Licensed Products, and (c) the status of obtaining
the necessary approvals to market Licensed Products. In addition, CBMG shall
provide AURI with written notice of all material regulatory filings and
submissions prior to the date of such submissions, and written notice of all
approvals obtained promptly after obtaining such approvals.
 
9 CONFIDENTIALITY
 
9.1 During the term of this Agreement, and for a period of three (3) years
following the expiration or earlier termination hereof, each Party shall
maintain in confidence all written information and data provided by one Party to
the other hereunder and marked “Confidential” or, if information disclosed
orally, visually or in some other form, which is summarized in writing, is
confirmed in writing as “Confidential” to the other Party within thirty (30)
days of such disclosure, or, if not marked “Confidential or summarized in
writing as “Confidential,” any information exchanged between the Parties under
this Agreement that should reasonably be regarded as “Confidential”
(collectively, the “Confidential Information”), and shall not use, disclose or
grant the use of the Confidential Information except on a need-to-know basis to
those directors, officers, employees, agents, sublicensees and permitted
assignees, to the extent such disclosure is reasonably necessary in connection
with such Party’s activities as expressly authorized by this Agreement. To the
extent that disclosure is authorized by this Agreement, prior to disclosure,
each Party hereto shall obtain agreement of any such Person to hold in
confidence and not make use of the Confidential Information for any purpose
other than those permitted by this Agreement.
 
 
7

 
 
9.2 The confidentiality obligations contained in Section 9.1 of this Agreement
shall not apply to the extent that (a) (i) any receiving Party (the “Recipient”)
is required to disclose information by law, order or regulation of a
governmental agency or a court of competent jurisdiction, provided that the
Recipient shall provide written notice thereof to the other Party and sufficient
opportunity to object to any such disclosure or to request confidential
treatment thereof at such other Party’s sole expense, or (ii) to the extent CBMG
is required to disclose information to any governmental agency for purposes of
obtaining approval to test or market a product or to show to a potential
Sublicensee or contractor subject to appropriate confidentiality agreement; or
(b) the Recipient can demonstrate that (i) the disclosed information was public
knowledge at the time of such disclosure to the Recipient, or thereafter became
public knowledge, other than as a result of actions of the Recipient in
violation hereof; (ii) the disclosed information was rightfully known by the
Recipient (as shown by its written records) prior to the date of disclosure to
the Recipient by the other Party hereunder; or (iii) the disclosed information
was disclosed to the Recipient on an unrestricted basis from a source unrelated
to any Party to this Agreement and not under a duty of confidentiality to the
other Party.
 
9.3 Each Party hereby acknowledges and agrees that, in the event of any breach
or threatened breach of this Agreement by the Recipient, the disclosing Party
may suffer irreparable injury for which damages at law may not be an adequate
remedy. Accordingly, without prejudice to any other rights and remedies
otherwise available to the disclosing Party, the disclosing Party shall be
entitled to seek equitable relief, including injunctive relief and specific
performance, for any breach or threatened breach of this Agreement by the
Recipient, its Affiliates, or any of its or their employees, directors,
officers, members, agents, or representatives.
 
9.4 Neither Party shall make any public announcement, issue any press release or
publish any study (collectively, all such communications, “Publication”)
concerning the transactions contemplated herein, or make any Publication which
includes the name of the other Party or any of its Affiliates, or otherwise use
the name or names of the other Party or any of their employees or any
adaptation, abbreviation or derivative of any of them, whether oral or written,
related to the terms, conditions or subject matter of this Agreement, without
the prior written permission of such other Party, except as needed for the
United States Securities and Exchange Commission or the Nasdaq Global Market or
as may be required by law, regulation or judicial order. Consistent with the
foregoing, each party may state that CBMG licensed from AURI and Augusta
University the Licensed Patent Rights, and describe the type and extent of the
License.
 
10 PATENTS
 
10.1 CBMG shall be responsible for paying past patent costs not to exceed [***].
During the term of this Agreement, CBMG shall be responsible for and shall have
the right to advise the preparation, filing, prosecution and maintenance of the
Licensed Patent Rights, and shall be responsible for paying all reasonable
out-of-pocket costs thereof. AURI shall cooperate with CBMG, execute all lawful
papers and instruments and make all rightful oaths and declarations as may be
necessary in the preparation, prosecution and maintenance of all patents and
other filings referred to in this Section 10.1.
 
10.2 If CBMG decides not to continue prosecution of a patent application to
issuance or maintain any United States or foreign patent application or patent
on technology within the Licensed Patent Rights, CBMG shall timely notify AURI
in writing, and such patent shall be excluded from the definition of Licensed
Patent Rights upon AURI assuming such costs.
 
 
8

 
 
10.3 If CBMG or AURI has actual notice of infringement of the Licensed Patent
Rights, the Parties shall confer to determine in good faith an appropriate
course of action to enforce the Licensed Patent Rights or otherwise abate the
infringement thereof, to take (or refrain from taking) appropriate action to
enforce Licensed Patent Rights, to control any litigation or other enforcement
action and to enter into, or permit, the settlement of any such litigation or
other enforcement action with respect to Licensed Patent Rights. Such right
shall include the right to recover any damages awarded in consequence of any
actual or alleged infringement of the Licensed Patent Rights, which, after
recuperation of all expenses and costs, shall be treated as Net Sales hereunder.
AURI shall join any litigation or other enforcement action to the extent
required by a court in order for CBMG to exercise the rights granted by this
Section 10.3.
 
If CBMG does not file suit to enforce the Licensed Patent Rights against at
least one (1) infringing party, AURI shall have the right at its sole expense to
take (or refrain from taking) appropriate action to enforce the Licensed Patent
Rights, to initiate and control any litigation or other enforcement action and
to enter into, or permit, the settlement of any such litigation or other
enforcement action regarding the Licensed Patent Rights, and shall consider, in
good faith, the interests of CBMG in so doing. CBMG shall reimburse AURI for any
applicable out of pocket expenses and costs.
 
To AURI’s actual knowledge, neither the use of the Licensed Patent Rights nor
the granting of this license to practice under the Licensed Patent Rights
violates, infringes or otherwise conflicts or interferes with any patent or any
other intellectual property or proprietary right of any Third Party.  To AURI’s
actual knowledge,  no Third Party is currently infringing upon the Licensed
Patent Rights in the Field.
 
11 TERMINATION
 
11.1 Subject to the provisions of Sections 11.2 and 11.3 of this Agreement, this
Agreement shall expire on the termination of CBMG’s obligation to pay royalties
to AURI under Section 5 of this Agreement. Upon expiration of the Royalty Term,
the license granted to CBMG in Section 4.1 shall survive such expiration of this
Agreement, and shall be converted to a perpetual, fully paid up license.
 
11.2 CBMG may terminate this Agreement, in its sole discretion, upon thirty (30)
days prior written notice to AURI.
 
11.3 Except as otherwise provided in Section 13 of this Agreement, a Party may
terminate this Agreement upon or after the breach of any material provision of
this Agreement by the other Party if the other Party has not cured such breach
within forty five (45) days after notice thereof by the non-breaching Party.
 
11.4 Expiration or termination of this Agreement shall not relieve the Parties
of any obligation accruing prior to such expiration or termination, and the
provisions of Sections 9, 10, 12, 14 and 15 shall survive the expiration or
termination of this Agreement.
 
12 INDEMNIFICATION AND INSURANCE
 
12.1 CBMG shall indemnify and hold AURI, the Board of Regents of the University
System of Georgia on behalf of Augusta University, and both of their respective
employees, officers, board members and agents (hereinafter “Indemnitees”)
harmless from all losses, liabilities, damages and expenses (including
reasonable attorneys’ fees and costs) incurred by AURI as a result of any Third
Party claim, demand, action or other proceeding arising directly out of the
manufacture, use or sale of any Licensed Product by CBMG, its Affiliates or
Sublicensees, or their respective distributors, customers or end-users. AURI
will be liable for its own acts and omissions to the extent permitted by law.
 
 
9

 
 
12.2 CBMG shall maintain liability insurance, or self-insurance, including
product liability insurance with respect to the research, development,
manufacture and sales of Licensed Products by CBMG in such amount as CBMG
customarily maintains with respect to the research, development, manufacture and
sales of its other products that are at a similar stage of development. CBMG
shall maintain such insurance (or self-insurance) for so long as it continues to
manufacture or sell any Licensed Products, and thereafter for so long as CBMG
customarily maintains insurance (or self-insurance) for itself covering the
research, development, manufacture or sales of its other products that it no
longer manufactures or sells.
 
13 FORCE MAJEURE
 
Neither Party shall be held liable or responsible to the other Party nor be
deemed to have defaulted under or breached this Agreement for failure or delay
in fulfilling or performing any term of this Agreement to the extent, and for so
long as, such failure or delay is caused by or results from causes beyond the
reasonable control of the affected Party including but not limited to fire,
floods, embargoes, war, acts of terror, acts of war (whether war be declared or
not), insurrections, riots, civil commotions, strikes, lockouts or other labor
disturbances, acts of God or acts, omissions or delays in acting by any
governmental authority or other Party.
 
14 LIMITATION OF LIABILITY
 
EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, IN NO EVENT SHALL
EITHER PARTY BE LIABLE FOR ANY INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL
DAMAGES, OR DAMAGES FOR LOSS OF PROFITS, REVENUE, DATA OR USE, INCURRED BY
EITHER PARTY OR ANY THIRD PARTY, WHETHER IN AN ACTION IN CONTRACT OR TORT, EVEN
IF THE OTHER PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. EACH
PARTY’S LIABILITY FOR DAMAGES HEREUNDER SHALL IN NO EVENT EXCEED THE AMOUNT OF
FEES PAID (OR PAYABLE) BY CBMG UNDER THIS AGREEMENT.
 
 
10

 
 
15 MISCELLANEOUS
 
15.1 Any consent, notice or report required or permitted to be given or made
under this Agreement by one of the Parties hereto to the other Party shall be in
writing, delivered by any lawful means, and addressed to such other Party at its
address indicated below, or to such other address as the addressee shall have
last furnished in writing to the addressor and (except as otherwise provided in
this Agreement) shall be effective upon receipt by the addressee.
 
If to AURI:
 
Augusta University Research Institute
1120 15th Street
Augusta, Georgia 30912
Attn: Executive Director
 
 
If to CBMG:
 
Cellular Biomedicine Group HK, Ltd.
Unit 402, 4th Floor, Fairmont House
Admiralty, Hong Kong
Attn: General Counsel
 
 
15.2 This Agreement shall be governed by the laws of the State of Georgia.
 
15.3 Neither Party shall assign its rights or obligations under this Agreement,
in whole or in part, by operation of law or otherwise, without the prior written
consent of the other Party, which consent shall not be unreasonably withheld;
provided, however, that either Party may assign its rights to the successor to
all or substantially all of its assets or business to which this Agreement
relates without the other Party’s prior written consent. Any purported
assignment in violation of this Section 15.3 shall be void.
 
15.4 No change, modification, extension, termination or waiver of this
Agreement, or any of the provisions herein contained, shall be valid unless made
in writing and signed by duly authorized representatives of the Parties hereto.
 
15.5 This Agreement embodies the entire understanding between the Parties and
supersedes any prior understanding and agreements between and among them
respecting the subject matter hereof. There are no representations, agreements,
arrangements or understandings, oral or written, between the Parties hereto
relating to the subject matter of this Agreement which are not fully expressed
herein.
 
15.6 Any of the provisions of this Agreement which are determined to be invalid
or unenforceable in any jurisdiction shall be ineffective to the extent of such
invalidity or unenforceability in such jurisdiction, without rendering invalid
or unenforceable the remaining provisions hereof and without affecting the
validity or enforceability of any of the terms of this Agreement in any other
jurisdiction.
 
15.7 The waiver by either Party hereto of any right hereunder or the failure to
perform or of a breach by the other Party shall not be deemed a waiver of any
other right hereunder or of any other breach or failure by said other Party
whether of a similar nature or otherwise.
 
15.8 This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
 
15.9 Nothing in this Agreement or in the course of business between AURI and
CBMG shall make or constitute either Party a partner, employee or agent of the
other and the relationship between the Parties is not a partnership, joint
venture or agency. Neither Party shall have any right or authority to commit or
legally bind the other in any way whatsoever including, without limitation, the
making of any agreement, representation or warranty.
 
[SIGNATURE PAGE FOLLOWS]
 
 




11

 
 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.
 
AUGUSTA UNIVERSITY RESEARCH INSTITUTE, INC.
 
 
 
By /s/ Diego
Vazquez                                                                                                            
Diego Vazquez
Executive Director
 
 
CELLULAR BIOMEDICINE GROUP HK LTD.
 
 
 
By /s/ Andrew
Chan                                                                                                            
Andrew Chan
Director
 
 
 
 




12
